DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, 26-29 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0368200) in view of Tseng et al. (US 2018/0332501).
Regarding claims 1 and 26, Jin et al. disclose a method for controlling duplicated data transmission function, comprising and a terminal (Figure 1J and paragraph 0171, UE), comprising a communication component configured for data transmission (Figure 1J and paragraph 0173, RF processor 1j-10), a memory (Figure 1J and paragraph 0176, storage unit 1j-, a processor (Figure 1J and paragraph 0177, controller 1j-40), and a computer program stored in the memory and capable of being run in the processor (Paragraphs 0176-0177, storage unit 1j-30 stores program executed by controller 1j-40), wherein the processor is configured to run the program to execute operations of :
Determining, by a terminal, a bit in a received bitmap based one at least one of: indication information configured correspondingly to a DRB or a preset rule (Paragraphs 0289, 0325, 0336 and claims 2, 7, 12 and 17, UE receives information indicates whether packet duplication has been activated (duplication activation/deactivation [Du A/D] MAC CE), based on which, the UE activates/deactivates packet duplication for a RB; Paragraphs 0325, 0336, the MAC CE including information indicated whether packet duplication has been activated includes bitmap information); and
Determining, by the terminal, to activate/deactivate duplicated data transmission function of the DRB based on the bit (Paragraphs 0289, 0325, 0336 and claims 2, 7, 12 and 17, UE activates/deactivates packet duplication of the RB based on the Du A/D MAC CE indication).
Jin et al. do not specifically disclose the following limitations found in Tseng et al.: wherein the bitmap is of two received bitmaps (Tseng et al., Paragraphs 0092-0093, MCG bitmap and SCG bitmap are two received bitmaps for PDU duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jin et al. with the teachings of Tseng et al. in order to indicate whether PDU duplication is applied to a specific cell group (CG) (Tseng et al., Paragraph 0091).
Regarding claims 2 and 27, Jin et al. disclose wherein the DRB is a split DRB which is configured with the duplicated data transmission function (Paragraph 0289, packet duplication-configured split bearers).
Regarding claims 3 and 28, Tseng et al. disclose wherein the indication information comprises an indication identifier and an indication bit (Figure 16 and paragraphs 0092-0093, CG part [indication identifier] and bits [indication bits] of the CG part), and the determining, by the terminal, the bit in the received bitmap based on the indication information configured correspondingly to the DRB comprises: selecting, by the terminal, the received bitmap corresponding to a MCG or a SCG for the DRB based on the indication identifier (Figure 16 and paragraphs 0092-0093, CG part [indication identifier] indicates MCG bitmap or SCG bitmap to be selected by the UE); and determining, by the terminal the bit in the bitmap based on the indication bit (Figure 16 and paragraphs 0092-0093, bits [indication bits] of the CG part indicated duplicated bearers of respective MCG and SCG bitmaps).
Regarding claims 4 and 29, Jin et al. in view of Tseng et al. disclose wherein the indication information comprises the indication identifier (Tseng et al., Figure 16 and paragraphs 0092-0093, CG part [indication identifier] and bits [indication bits] of the CG part), and the determining, by the terminal, the bit in the received bitmap based on the indication information configured correspondingly to the DRB and the preset rule comprises: determining, by the terminal, the received bitmap corresponding to a MCG or a SCG for the DRB based on the indication identifier (Tseng et al., Figure 16 and paragraphs 0092-0093, CG part [indication identifier] indicates MCG bitmap or SCG bitmap to be selected by the UE); and determining, by the terminal the bit in the bitmap based on an identifier of the DRB (Jin et al., Paragraphs 0325 
Regarding claims 9 and 34, Jin et al. disclose wherein the determining, by the terminal, the bit in the bitmap based on the identifier of the DRB comprises sequencing, by the terminal the identifier of the DRB and one or more identifiers of other DRBs, and determining, by the terminal, the bit in the bitmap based on a position of the identifier of the DRB in the sequencing, wherein the sequencing comprises sequencing in ascending order or in descending order (Paragraphs 0325, 0336 and claims 2, 7, 12 and 17, information indicating whether packet duplication has been activated includes bitmap information , the bitmap information corresponding to the sequence of packet duplication bearer identifiers configured by the packet duplication DRB configuration information. Ascending or descending order in a sequence is inherent based on the definition of the word “sequence’).
Regarding claims 10 and 35, Jin et al. in view of Tseng et al. disclose before the determining, by the terminal, the bit in the received bitmap based on at least one of the indication information configured correspondingly to the DRB of the preset rule, further comprising: receiving, by the terminal, a bitmap corresponding to a MAC entity of a MCG and a bitmap corresponding to a MAC entity of a SCG (Jin et al., Paragraph 0289, bitmap corresponding to Du A/D MAC CE of a radio bearer; Tseng et al., Figure 16 and paragraphs 0092-0093, MCG bitmap and SCG bitmap; Paragraphs 0071 and 0080, duplication/repetition signaled through MAC CE).
Regarding claims 11 and 36, Jin et al. in view of Tseng et al. disclose wherein the receiving, by the terminal, the bitmap corresponding to the MAC entity of the MCG and the bitmap corresponding to the MAC entity of the SCG comprises: receiving, by a first MAC entity of the terminal, a first MAC CE corresponding to the MAC entity of the MCG, and obtaining, by the first MAC entity of the terminal, the bitmap in the first MAC CE (Jin et al., Paragraph 0289, bitmap corresponding to Du A/D MAC CE of a radio bearer; Tseng et al., Figure 16 and paragraphs 0092-0093, MCG bitmap and SCG bitmap; Paragraphs 0071 and 0080, duplication/repetition signaled through MAC CE); and receiving, by a second MAC entity of the terminal, a second MAC CE corresponding to the MAC entity of the SCG, and obtaining, by the second MAC entity of the terminal, the bitmap in the second MAC CE (Jin et al., Paragraph 0289, bitmap corresponding to Du A/D MAC CE of a radio bearer; Tseng et al., Figure 16 and paragraphs 0092-0093, MCG bitmap and SCG bitmap; Paragraphs 0071 and 0080, duplication/repetition signaled through MAC CE).
Regarding claims 12 and 37, Jin et al. in view of Tseng et al. disclose wherein the determining, by the terminal, to activate/deactivate the duplicated data transmission function of the DRB based on the bit comprises determining, by a PDCP entity of the terminal, to activate/deactivate the duplicated data transmission function of the DRB based on a value of the bit, wherein the PDCP entity corresponds to the DRB (Jin et al., Paragraph 0270 and 0342, PDCP layer performs packet duplication activation/deactivation; Tseng et al., Figure 2 and paragraph 0048, activation/deactivation of duplication function 208 by PDCP layer 206 to DRBs of MCG and SCG).

Claims 5-8 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Tseng et al. as applied to claims 1 and 26 above, and further in view of Babaei et al. (US 2018/0279262).
Regarding claims 5 and 30, Jin et al. in view of Tseng et al. disclose the claimed invention above but do not specifically disclose the following limitations found Babaei et al: wherein the DRB is a non-split DRB which is configured with the duplicated data transmission function (Babaei et al., Paragraph 0293, PDCP packet duplication configured per bearer [non-split bearer] and/or split radio bearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin et al. in view of Tseng et al. with the teachings of Babaei et al. in order implement both non- split bearer and split bearer packet duplication (Babaei et al., Paragraph 0293).
Regarding claims 6 and 31, Tseng et al. disclose wherein the indication information comprises an indication bit (Figure 16 and paragraphs 0092-0093, CG part and bits [indication bits] of the CG part), and the determining, by the terminal, the bit in the received bitmap based on the indication information configured correspondingly to the DRB comprises: selecting, by the terminal, the received bitmap corresponding to a MCG or a SCG for the DRB based on the indication identifier (Figure 16 and paragraphs 0092-0093, CG part [indication identifier] indicates MCG bitmap or SCG bitmap to be selected by the UE); and determining, by the terminal the bit in the bitmap based on the indication bit (Figure 16 and paragraphs 0092-0093, bits [indication bits] of the CG part indicated duplicated bearers of respective MCG and SCG bitmaps).
Regarding claims 7 and 32, Jin et al. in view of Tseng et al. disclose wherein the determining, by the terminal, the bit in the received bitmap based on the preset rule comprises: determining, by the terminal, the received bitmap corresponding to a MCG or a SCG for the DRB (Tseng et al., Figure 16 and paragraphs 0092-0093, CG part [indication identifier] indicates MCG bitmap or SCG bitmap to be selected by the UE); and determining, by the terminal the bit in the bitmap based on an identifier of the DRB (Jin et al., Paragraphs 0325 and 0336, bitmap information may correspond to the sequence of packet duplication bearer identifiers configured by the packet duplication DRB configuration information).
Regarding claims 8 and 33, Jin et al. in view of Tseng et al. Babaei et al. disclose wherein pieces of indication information configured correspondingly to non-split DRBs (Babaei et al., Paragraph 0293, PDCP packet duplication configured per bearer [non-split bearer] and/or split radio bearer) of different cell groups have identical or different indication bits (Babaei et al., Paragraphs 0325-0330, packet duplication enabled using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.; Tseng et al., Paragraphs 0092-0093, MCG bitmap and SCG bitmap are two received bitmaps for PDU duplication; Figure 16, indication bits in CG part for MCG and SCG, the two cell groups having different indication bits).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 11, 2021